DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,333,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application define a functionally equivalent device to that defined by the patent claims as set forth in the Remarks section below.
17/743,319
USPN 11,333,390
Remarks
1. A fire-rated ventilation duct section comprising: 

an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material and having a first end and a second end, and 

said first end including a first connection section, and 


said second end including a second connection section; 



an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having 



a fire-rating, 

said outer casing having a first end and a second end, and said first end including 




a first duct connection section configured for joining one end of a second fire-rated ventilation duct, and 

said second end including 





a second duct connection section configured for joining one end of a third fire-rated ventilation duct; 

an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and 

said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, 

said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 

said first duct connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and 

said second duct connection section of said outer casing 


being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section.
1. A fire-rated ventilation duct section, comprising: 

an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material and having a first end and a second end, and 

said first end including a first connection section and a first duct connection section, and 

said second end including a second connection section and a second duct connection section; 

an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having 

a thickness for providing a specified fire rating, 

said outer casing having a first end and a second end, and said first end including 


a first inner liner connection section, and 
a first duct connection section, and 



said second end including 



a second inner liner connection section, and 
a second duct connection section; 



an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and 

said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, 

said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 

said first inner liner connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner and 

said second inner liner connection section of said outer casing 

being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section; and 

said first duct connection section of said inner liner and said first duct connection section of said outer casing forming a joining surface, said joining surface being configured for joining one end of a second fire-rated ventilation duct, and said second duct connection section of said inner liner and said second duct connection section of said outer casing forming another joining surface, said other joining surface being configured for joining one end of a third fire-rated ventilation duct.
The application claims a fire-rated ventilation duct section that is a functional equivalent of the fire-rated ventilation duct section of the patent.  

The application claim is broader in scope than the patent claim because the application only requires a first connection section at a first end and a second connection section at a second end, while the patent claim requires first and second connections sections and first and second duct connection sections.  The claimed structure of both the application and the patent perform the same function of being configured to join other duct sections.  













The broader claimed first duct connection section of the application is capable of preforming the same joining function as the first inner liner connection section and first duct connection section of the patent.  The same analysis applies to the second duct connection section of the application.


































The first and second duct connection sections of the application perform the same function as the first and second inner liner connection sections of the patent.

The application claim thus does not claim a fire rated ventilation duct section that is distinct from the duct section disclosed by the patent.
2. The fire-rated ventilation duct section as claimed in claim 1, wherein said inner liner comprises a substantially rectangular cross-section profile and said outer casing comprises a substantially rectangular cross-section profile, said inner liner comprising two or more inner liner panels configured to be joined together at respective longitudinal edges, and each of said inner liner panels having corresponding traverse edges.
2. The fire-rated ventilation duct section as claimed in claim 1, wherein said inner liner comprises a substantially rectangular cross-section profile and said outer casing comprises a substantially rectangular cross-section profile, said inner liner comprising two or more inner liner panels configured to be joined together at respective longitudinal edges, and each of said inner liner panels having corresponding traverse edges.
same claim
3. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise a liner spacer section having a broken J-profile formed on each traverse edge of said inner liner.
3. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise a liner spacer section having a broken J-profile formed on each traverse edge of said inner liner.

4. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise a liner spacer section having a broken L-profile formed on each traverse edge of said inner liner.
4. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise a liner spacer section having a broken L-profile formed on each traverse edge of said inner liner.
Same claim
5. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise a slip- on liner spacer section having a broken J-profile, and each of said slip-on broken J-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field- modifiable configuration.
5. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise a slip-on liner spacer section having a broken J-profile, and each of said slip-on broken J-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
Same claim
6. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise one or more slip-on liner spacer sections, each having a broken L-profile, and each of said slip-on broken L-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
6. The fire-rated ventilation duct section as claimed in claim 2, wherein said first connection section and said second connection section for said inner liner comprise one or more slip-on liner spacer sections, each having a broken L-profile, and each of said slip-on broken L-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
Same claim
7. The fire-rated ventilation duct section as claimed in claim 2, wherein said outer casing comprises two or more outer casing panels configured to be joined together at respective longitudinal edges, and each of said outer casing panels having corresponding traverse edges.
7. The fire-rated ventilation duct section as claimed in claim 2, wherein said outer casing comprises two or more outer casing panels configured to be joined together at respective longitudinal edges, and each of said outer casing panels having corresponding traverse edges.
Same claim
8. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise a broken J-profile formed on each traverse edge of said outer casing panels.
8. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise a broken J-profile formed on each traverse edge of said outer casing panels.
Same claim
9. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise a roll formed J-profile formed on each traverse edge of said outer casing panels.
9. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise a roll formed J-profile formed on each traverse edge of said outer casing panels.
Same claim
10. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise one or more roll formed slip-on connector sections having a J-profile, and each of said roll formed slip-on J-profile connector sections being configured for coupling and connecting to a respective traverse edge on each of said outer casing panels, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
10. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise one or more roll formed slip-on connector sections having a J-profile, and each of said roll formed slip-on J-profile connector sections being configured for coupling and connecting to a respective traverse edge on each of said outer casing panels, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
Same claim
11. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise one or more roll formed slip-on connector sections, each of said connector sections having a pocket formed between parallel vertical sections, and each of said slip-on connector sections being configured for coupling and connecting to a respective traverse edge of said inner line, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
11. The fire-rated ventilation duct section as claimed in claim 7, wherein said first duct connection section and said second duct connection section for said outer casing comprise one or more roll formed slip-on connector sections, each of said connector sections having a pocket formed between parallel vertical sections, and each of said slip-on connector sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
Same claim
12. A fire-rated ventilation duct assembly comprising: a first duct module, said first duct module including, an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material having a specified fire-rating, and having a first end and a second end, and said first end including 

a first connection section, 


and said second end including a second connection section; 



an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having a fire-rating specification, said outer casing having a first end and a second end, and said first end including 

a first duct connection section and 


said second end including 

a second duct connection section, 


an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 

said first duct connection section 

of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and 

said second duct connection section 

of said outer casing being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section; and 











a second duct module, said second duct module including, an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material having a specified fire-rating, and having a first end and a second end, and said first end including 

a first connection section, 


and said second end including 

a second connection section; 



an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having a specified fire-rating, said outer casing having a first end and a second end, and said first end including 

a first duct connection section and 


said second end including 

a second duct connection section, 


an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; said first duct connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and 

said second duct connection section of said outer casing 


being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section; and 









said second duct connection section of said 

first duct module 










being configured for joining 

the first duct connection section of said second duct module, 


so that said first duct module and said second duct module are coupled together to form said fire-rated ventilation duct assembly.
12. A fire-rated ventilation duct assembly, comprising: a first duct module, said first duct module including, an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material having a specified fire-rating, and having a first end and a second end, and said first end including 

a first connection section and a first duct connection section, 

and said second end including a second connection section and a second duct connection section, 

an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having a fire-rating specification, said outer casing having a first end and a second end, and said first end including 

a first inner liner connection section and a first duct connection section and 

said second end including 

a second inner liner connection section and a second duct connection section, 

an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing, 

said first inner liner connection section 

of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and 

said second inner liner connection section 

of said outer casing being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section, said first duct connection section of said inner liner and said first duct connection section of said outer casing forming a first duct section joining surface, and said second duct connection section of said inner liner and said second duct connection section of said outer casing forming another duct joining surface; 

a second duct module, said second duct module including, an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material having a specified fire-rating, and having a first end and a second end, and said first end including 

a first connection section and a first duct connection section, 

and said second end including 

a second connection section and a second duct connection section, 

an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having a specified fire-rating, said outer casing having a first end and a second end, and said first end including 

a first inner liner connection section and a first duct connection section and 

said second end including 

a second inner liner connection section and a second duct connection section, 

an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing, said first inner liner connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and 

said second inner liner connection section of said outer casing 

being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duction section, 

said first duct connection section of said inner liner and said first duct connection section of said outer casing of said second duct module forming a second duct section joining surface, and 

said second duct connection section of said 

inner liner and said second duct connection section of said outer casing of said duct module 
forming 

another duct joining surface, said first duct connection section joining surface of said first duct module 


being configured for joining 

the second duct connection section joining surface of said second duct module, 


so that said first duct module and said second duct module are coupled together to from said fire-rated ventilation duct assembly.
The application claim is not distinct from the patent claim as discussed below









The application claims first and second ends including first and second connection sections while the patent claims first and second ends including first and second connection sections and first and second duct connection sections.










The application claims first and second duct connection sections while the patent claims first and second inner liner connection sections and first and second duct connection sections. The application is broader in scope than the patent and the patent discloses all of the application elements and limitations.


















The first duct connection section of the application is a functional equivalent of the first inner liner connection section of the patent




The second duct connection section of the application is a functional equivalent of the second inner liner connection section of the patent

























The application claims first and second ends including first and second connection sections while the patent claims first and second ends including first and second connection sections and first and second duct connection sections.










The first duct connection section of the application is a functional equivalent of the first inner liner connection section of the patent.

The second duct connection section of the application is a functional equivalent of the second inner liner connection section of the patent























Functional equivalents




















The application and patent both disclose a first duct module.











The application and patent both require the equivalent function of joining first and second duct modules

The application claims a fire rated ventilation duct assembly that is not distinct from the fire rated ventilation duct assembly of the patent.  
13. The fire-rated ventilation duct assembly as claimed in claim 12, wherein said first connection section and said second connection section for said inner liner comprise a slip- on liner spacer section having a broken J-profile, and each of said slip-on broken J-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field- modifiable configuration.
13. The fire-rated ventilation duct assembly as claimed in claim 12, wherein said first connection section and said second connection section for said inner liner comprise a slip-on liner spacer section having a broken J-profile, and each of said slip-on broken J-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
Same claim
14. The fire-rated ventilation duct assembly as claimed in claim 12, wherein said first connection section and said second connection section for said inner liner comprise one or more slip-on liner spacer sections, each having a broken L-profile, and each of said slip-on broken L-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
14. The fire-rated ventilation duct assembly as claimed in claim 12, wherein said first connection section and said second connection section for said inner liner comprise one or more slip-on liner spacer sections, each having a broken L-profile, and each of said slip-on broken L-profile liner spacer sections being configured for coupling and connecting to a respective traverse edge of said inner liner, so that said fire-rated ventilation duct section comprises a field-modifiable configuration.
Same claim
15. A fire-rated duct section comprising: an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material and having a first end and a second end, and said first end including 

a first spacer section, and 


said second end including a second spacer section; 


an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material, said outer casing having a first end and a second end, and said first end including 

a first duct connection section configured for joining one end of a second fire-rated ventilation duct, and 

said second end including 

a second duct connection section configured for joining one end of a third fire-rated ventilation duct; 

an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first and said second spacer sections being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 

said first duct connection section of said outer casing 

being configured to attach to at least a portion of said first spacer section of said inner liner, and 








said second duct connection section of said outer casing 


being configured to attach to at least a portion of said second spacer section of said inner liner 


to form a sealed duct section.


15. A fire-rated duct section, comprising: an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material and having a first end and a second end, and said first end including 

a first spacer section and a first duct connection section, and 

said second end including a second spacer section and a second duct connection section; 

an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material, said outer casing having a first end and a second end, and said first end including 

a first inner liner connection section and a first duct connection section, and 


said second end including 

a second inner liner connection section and a second duct connection section; 


an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first and said second spacer sections being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 

said first inner liner connection section of said outer casing 

being configured to attach to at least a portion of said first spacer section of said inner  liner and 

said first duct connection section of said inner liner and said first duct connection section of said outer casing forming a first duct section joining surface, and 

said second inner liner connection section of said outer casing 

being configured to attach to at least a portion of said second spacer section of said inner liner 
and said second duct connection section of said inner liner and said second duct connection section of said outer casing forming a second duct section joining surface.
The application claim is not distinct from the patent claim as discussed below





















The application claims first and second connection sections while the patent claims first and second inner liner connection sections and first and second duct connection sections.  The first and second inner liner connection sections of the patent are configured for joining one end of a third fire-rated ventilation duct as required by the application claim.  The scope of this clause in the application is functionally equivalent to the scope of this clause in the patent.








The first duct connection section of the application is functionally equivalent to the first inner liner connection section of the patent.










The second duct connection section of the application is functionally equivalent to the second inner liner connection section of the patent




The first and second inner liner connection sections of the patent form a sealed duct section.
16. The fire-rated duct section as claimed in claim 15, wherein said outer casing comprises two or more outer casing panels configured to be joined together at respective longitudinal edges, and each of said outer casing panels having corresponding traverse edges.
16. The fire-rated duct section as claimed in claim 15, wherein said outer casing comprises two or more outer casing panels configured to be joined together at respective longitudinal edges, and each of said outer casing panels having corresponding traverse edges.
Same claim
17. The fire-rated duct section as claimed in claim 16, wherein said first duct connection section and said second duct connection section for said outer casing comprise a spacer section having a broken J-profile formed on each traverse edge of said outer casing panels.
17. The fire-rated duct section as claimed in claim 16, wherein said first duct connection section and said second duct connection section for said outer casing comprise a spacer section having a broken J-profile formed on each traverse edge of said outer casing panels.
Same claim 
18. The fire-rated duct section as claimed in claim 17, wherein said metallic material for said inner liner comprises a metallic material having a minimum thickness for              a fire- rating according to one or more of ASHRAE, SMACNA or HVAC standards, and wherein said metallic material for said outer casing panels comprises a metallic material having a minimum thickness for 
                 a fire-rating according to one or more of ASHRAE, SMACNA or HVAC standards.
18. The fire-rated duct section as claimed in claim 17, wherein said metallic material for said inner liner comprises a metallic material having a minimum thickness for achieving a fire-rating according to one or more of ASHRAE, SMACNA or HVAC standards, and wherein said metallic material for said outer casing panels comprises a metallic material having a minimum thickness for achieving a fire-rating according to one or more of a SHRAE, SMACNA or HVAC standards.

The application claim is functionally equivalent to the patent claim 
19. The fire-rated duct section as claimed in claim 16, wherein said first duct connection section and said second duct connection section for said outer casing comprise a spacer section having a broken L-profile formed on each traverse edge of said outer casing panels.
19. The fire-rated duct section as claimed in claim 16, wherein said first duct connection section and said second duct connection section for said outer casing comprise a spacer section having a broken L-profile formed on each traverse edge of said outer casing panels.
Same claim
20. The fire-rated duct section as claimed in claim 19, wherein said metallic material for said inner liner comprises a metallic material having a minimum thickness for              a fire- rating according to one or more of ASHRAE, SMACNA or HVAC standards, and wherein said metallic material for said outer casing panels comprises a metallic material having a minimum thickness for 
                  a fire-rating according to one or more of ASHRAE, SMACNA or HVAC standards.
20. The fire-rated duct section as claimed in claim 19, wherein said metallic material for said inner liner comprises a metallic material having a minimum thickness for achieving a fire-rating according to one or more of ASHRAE, SMACNA or HVAC standards, and wherein said metallic material for said outer casing panels comprises a metallic material having a minimum thickness for achieving a fire-rating according to one or more of ASHRAE, SMACNA or HVAC standards.
The application claim is functionally equivalent to the patent claim


Claim Objections
Claim 11 is objected to because of the following informalities:  In line 6, applicant claims “said inner line”.  It appears this is a typographic mistake and the word “line” should actually be “liner”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0174934 to Duffy (Duffy).

With regard to claim 1, Duffy discloses a fire-rated ventilation duct section (Duffy, abstract, title) comprising: 

    PNG
    media_image1.png
    581
    743
    media_image1.png
    Greyscale

an inner liner (210, fig. 2, paragraph 0027) configured as a conduit for air movement (as described in the abstract), said inner liner comprising a metallic material (paragraph 0027 “inner metallic duct 210”) and having a first end and a second end, and said first end including a first connection section, and said second end including a second connection section (as shown in annotated figure 3 above); 
an outer casing (240, fig. 2, paragraph 0027) configured for encasing said inner liner (shown in the annotated figure above and described at paragraph 0027), said outer casing comprising a metallic material (paragraph 0027 “outer metallic casing”) having a fire-rating (all materials will have a fire-rating and a metallic material is not generally flammable), said outer casing having a first end and a second end (the first and second ends of the outer casing are those ends proximate the first and second ends of the inner liner as indicated in the annotated figure above), and said first end including a first duct connection section configured for joining one end (as annotated in the figure above) of a second fire-rated ventilation duct (700, fig. 7, paragraph 0036 – when installed the four sections 720a/720b/720c/720d become a second fire rated ventilation duct. The metallic outer layer 730 makes the second duct fire rated), and said second end including a second duct connection section configured for joining one end (as annotated in the figure above) of a third fire-rated ventilation duct (not shown in fig. 7, but disclosed in paragraph 0036 as applied to an installed joint encasement between the duct section and an adjacent section different from the second fire rated ventilation duct); 
an insulation layer (440, fig. 3, paragraph 0032) configured to provide a thermal insulation layer between said inner liner and said outer casing (as described at paragraph 0032), and 
said first connection section of said inner liner further comprising a first liner spacer (230a/230b/230c/230d, fig. 3, paragraph 0027) and said second connection section of said inner liner further comprising a second liner spacer (230e/230f/230g/230h, fig. 3, paragraph 0027), said first and said second liner spacers being configured to define a cavity (the cavity is the space 430 described in paragraph 0032.  When filled with the thermally resistant material 440 it becomes an insulation layer) for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing (described in paragraph 0032 and shown in the annotated figure); 
said first duct connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and said second duct connection section of said outer casing being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section (as described in paragraph 0033 the spacers are welded to the inner liner and fastened to the outer casing).  

With regard to claim 2, Duffy discloses the fire-rated ventilation duct section as claimed in claim 1 as set forth above, and further discloses wherein said inner liner comprises a substantially rectangular cross-section profile and said outer casing comprises a substantially rectangular cross-section profile (shown in fig. 1 and described in paragraph 0029), said inner liner comprising two or more inner liner panels configured to be joined together at respective longitudinal edges (paragraph 0029), and each of said inner liner panels having corresponding traverse edges (shown in fig. 2).  

With regard to claim 3, Duffy discloses the fire-rated ventilation duct section as claimed in claim 2 as set forth above, and further discloses wherein said first connection section and said second connection section for said inner liner comprise a liner spacer section having a broken J-profile formed on each traverse edge of said inner liner (shown in fig. 4(a) the liner spacer section 230 is in a broken J profile. When attached by a fastener it is then “formed” on the traverse edge of the outer casing panel.  The limitation “formed” is treated as a product by process limitation with the inherent limitations of such a limitation detailed in MPEP section 2113).  

With regard to claim 7, Duffy discloses the fire-rated ventilation duct section as claimed in claim 2 as set forth above, and further discloses wherein said outer casing comprises two or more outer casing panels (240a/240b/240c/240d, fig. 2, paragraph 0027) configured to be joined together at respective longitudinal edges, and each of said outer casing panels having corresponding traverse edges (shown in fig. 2).  

With regard to claims 8 and 9, Duffy discloses the fire-rated ventilation duct section as claimed in claim 7 as set forth above, and further discloses wherein said first duct connection section and said second duct connection section for said outer casing comprise a broken J-profile formed on each traverse edge of said outer casing panels (shown in fig. 4(a) the spacer 230 is in the form of a broken J profile.  When attached by a fastener it is then “formed” on the traverse edge of the outer casing panel.  The limitation “formed” is treated as a product by process limitation with the inherent limitations of such a limitation detailed in MPEP section 2113).  

With regard to claim 12, Duffy discloses a fire-rated ventilation duct assembly (Duffy, abstract, title) comprising: 
a first duct module (110a, fig. 1, paragraph 0026), said first duct module including, 
The mapping of limitations for the first duct module is the same as set forth in the rejection of Claim 1 above.
an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material having a specified fire-rating, and having a first end and a second end, and said first end including a first connection section, and said second end including a second connection section; 
an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having a fire-rating specification, said outer casing having a first end and a second end, and said first end including a first duct connection section and said second end including a second duct connection section,  
an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 
said first duct connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and said second duct connection section of said outer casing being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section; SEE rejection of claim 1 above and 
a second duct module (110b, fig. 1, paragraph 0026), said second duct module including, 
All of the structure of the second module is present as set forth in the rejection of claim 1, but as applied to adjacent section 110b
an inner liner configured as a conduit for air movement, said inner liner comprising a metallic material having a specified fire-rating, and having a first end and a second end, and said first end including a first connection section, and said second end including a second connection section; 
an outer casing configured for encasing said inner liner, said outer casing comprising a metallic material having a specified fire-rating, said outer casing having a first end and a second end, and said first end including a first duct connection section and said second end including a second duct connection section, 
an insulation layer configured to provide a thermal insulation layer between said inner liner and said outer casing, and said first connection section of said inner liner further comprising a first liner spacer and said second connection section of said inner liner further comprising a second liner spacer, said first and said second liner spacers being configured to define a cavity for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing; 
said first duct connection section of said outer casing being configured to attach to at least a portion of said first connection section of said inner liner, and said second duct connection section of said outer casing being configured to attach to at least a portion of said second connection section of said inner liner to form a sealed duct section; and   
The second duct module is anticipated under the same analysis as set forth in rejection 1 above, but as applied to the adjacent section of duct.
said second duct connection section of said first duct module being configured for joining the first duct connection section of said second duct module (even though first and second duct modules are physically connected by the connection sections of the inner liner, the first and second duct connection sections of the outer casings of adjacent duct modules are also configured “for joining” the first and second duct modules by being shaped to allow the installation of mechanical joint 120 between sections with sufficient thermal isolation to maintain the fire rating of the resulting duct assembly), so that said first duct module and said second duct module are coupled together to form said fire- rated ventilation duct assembly (as shown in figs. 8 and 9, the installation of fasteners 722 described in paragraph 0038 operatively couples the first duct module and the second duct module).  

With regard to claim 15, Duffy discloses a fire-rated duct section (Duffy, abstract, title) comprising: 
an inner liner (210, fig. 2, paragraph 0027) configured as a conduit for air movement (as described in the abstract), said inner liner comprising a metallic material (paragraph 0027 “inner metallic duct 210”) and having a first end and a second end (as shown in the annotated figure above), and said first end including a first spacer section (230a/230b/230c/230d, fig. 3, paragraph 0027), and said second end including a second spacer section (230e/230f/230g/230h, fig. 3, paragraph 0027); 
an outer casing (240, fig. 2, paragraph 0027) configured for encasing said inner liner (shown in the annotated figure above and described at paragraph 0027), said outer casing comprising a metallic material (paragraph 0027 “outer metallic casing”), said outer casing having a first end and a second end (the first and second ends of the outer casing are those ends proximate the first and second ends of the inner liner as indicated in the annotated figure above), and said first end including a first duct connection section (shown in the annotated figure above) configured for joining one end of a second fire-rated ventilation duct, and said second end including a second duct connection section (shown in the annotated figure above) configured for joining one end of a third fire-rated ventilation duct; 
an insulation layer (440, fig. 3, paragraph 0032) configured to provide a thermal insulation layer between said inner liner and said outer casing (paragraph 0032), and said first and said second spacer sections being  configured to define a cavity (the cavity is the space 430 described in paragraph 0032.  When filled with the thermally resistant material 440 it becomes an insulation layer) for receiving and positioning said insulation layer between an outer surface of said inner liner and an inner surface of said outer casing (paragraph 0032); 
said first duct connection section of said outer casing being configured to attach to at least a portion of said first spacer section of said inner liner (paragraph 0032), and said second duct connection section of said outer casing being configured to attach to at least a portion of said second spacer section of said inner liner (paragraph 0032) to form a sealed duct section (as described in paragraph 0032 the cavity can be filled with a liquid or gas insulation which will inherently require a sealed duct section).  

With regard to claim 16, Duffy discloses the fire-rated duct section as claimed in claim 15 as set forth above, and further discloses wherein said outer casing comprises two or more outer casing panels (240a/240b/240c/240d, fig. 2, paragraph 0027) configured to be joined together at respective longitudinal edges, and each of said outer casing panels having corresponding traverse edges (shown in fig. 2).  

With regard to claim 17, Duffy discloses the fire-rated duct section as claimed in claim 16 as set forth above, and further discloses wherein said first duct connection section and said second duct connection section for said outer casing comprise a spacer section having a broken J-profile formed on each traverse edge of said outer casing panels (shown in fig. 4(a) the liner spacer section 230 is in a broken J profile. When attached by a fastener it is then “formed” on the traverse edge of the outer casing panel.  The limitation “formed” is treated as a product by process limitation with the inherent limitations of such a limitation detailed in MPEP section 2113).  

With regard to claim 18, Duffy discloses the fire-rated duct section as claimed in claim 17, wherein said metallic material for said inner liner comprises a metallic material having a minimum thickness for a fire- rating according to one or more of ASHRAE, SMACNA or HVAC standards (paragraph 0028 describing compliance with UL 2221 and ASTM E2336 which are HVAC standards), and wherein said metallic material for said outer casing panels comprises a metallic material having a minimum thickness for a fire-rating according to one or more of ASHRAE, SMACNA or HVAC standards (the duct of Duffy is intended for use as a fire rated duct having a metal outer casing which will include a minimum thickness of the material which will then correspond to a fire rating.  The claims do not require a specific fire rating so the limitation is applicable to any material of any thickness.  That material and thickness will necessarily have a fire rating as determined by the standards indicated which may or may not be adequate for an intended use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0174934 to Duffy (Duffy) in view of United States Patent No. 4940264 A to Mez (Mez).
Mez discloses a flange connection for a duct (Mez, abstract, title), an analogous field of endeavor.

With regard to claims 5, 10, 11 and 13, Duffy disclose the ducts as claimed except for the configuration of the connection sections being slip-on broken J-profiles as required by claims 5, 10 and 13 while claim 11 also requires parallel walls forming a pocket by the slip on broken J-profile.  
Mez discloses slip-on broken J-profiles that attach to a transverse edge of the wall of a duct to provide a mechanism to connect adjacent duct sections (Mez, abstract).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the Duffy device to include slip-on J-profile flange connectors to allow easy connection of duct sections as taught by Mez.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753